DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 18 February 2022 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5, 19, 20, 28, 35, 37-39, 47, and 49-54 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the phrase “and the abuse layer” in the seventh to the last line.  There is insufficient antecedent basis for this limitation in the claim as no abuse layer is introduced earlier in the claim.  Appropriate correction is required.  For the purpose of examination the Examiner will interpret the claim as if there is sufficient antecedent basis for the claimed abuse layer. Claims 5, 19, 20, 28, 35, 37-39, 47, and 49-54 are rejected for depending from indefinite claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 19, 20, 28, 35, 37, 38, 47, 49, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Fanfani, WO 2011/138320 (“Fanfani”)(previously cited).  Fanfani et al., US 2012/0045558 (“Fanfani II”) is relied upon as an evidentiary reference for claim 20 (previously cited).
Regarding claim 1, Fanfani discloses a packaged product comprising a product and a vacuum skin package [abstract, 0001, 0021, 0102, 0103, 0111, 0112].  The vacuum skin package comprises a support member and an implosion-resistant packaging film (i.e. an implosion resistant top web) [abstract, 0001, 0021, 0022, 0029, 0051, 0112]. In a preferred embodiment the packaging film has the following layer arrangement [0083]: a/c/f/e/f/c/b. 
Layer “a” is an outer sealing layer which is most preferably formed from a linear low density polyethylene (i.e. an ethylene/α-olefin copolymer) [0037, 0052].  The layers “f” are polyamide layers [0057]. Layer “e” is a barrier layer comprising, inter alia, polyvinylidene chloride [0058]. Layer “b” is an outer abuse layer [0053]. The outer sealing layer “a” may be formed from an ethylene/α-olefin copolymer [0052] which reads on the ethylene/α-olefin copolymer recited in claim 1. The layers “c” are bulk layers which may collectively comprise from 30 to 80% of the total thickness of the film [0056] and may be formed from a very low-density polyethylene resin (i.e. an ethylene/α-olefin)[0037, 0054]. As such, even without considering the density of the composition of each of the layers, it is evident that the disclosure of Fanfani encompasses films in which the amount of ethylene/α-olefin in the film overlaps or encompasses, and therefore renders obvious, the range of amounts recited in claim 1 (see MPEP 2144.05).
Fanfani goes on to teach that the disclosed layer arrangements include all possible combinations which result from introducing from 1 to 6 tie layers [0083] and that tie layers “g” may be directly adhered to both sides of the barrier layer “e” [0070]. As such, Fanfani reasonably teaches that the implosion-resistant packaging film may have the following layer arrangement: a/c/f/g/e/g/f/c/b wherein the layers “g” are tie layers which reads on the claimed layer arrangement.  Fanfani teaches that the tie layers may be formed from, inter alia, an ethylene/(meth)acrylic acid copolymer [0071] which reads on the ethylene/carboxylic acid copolymer of the claimed tie layers .  
Fanfani also teaches forming a package from the film by placing a product onto a support member then placing the product loaded support member into a vacuum chamber [0111].  Subsequently, the disclosed packaging film is draped over the product and welded to the support in a region which is not covered by the product [0102, 0111].  Fanfani goes onto teach that the packaging film substantially conforms to the shape of the product on the support member [0112].  As such, Fanfani reasonably teaches a package comprising a product and a vacuum skin package surrounding the product wherein the vacuum skin package comprises an implosion-resistant top web which conforms to both the upper surface of the product and a portion of the upper surface of a support member as claimed.
Regarding claim 19, Fanfani teaches irradiating the film with electron beam radiation [0099].
Regarding claim 20, Fanfani is silent regarding the film having an average implosion resistance of at least 11.5 mm.  However, the Examiner contends that it logically follows that the strength of a film and therefore is implosion resistance is correlated to the overall thickness of the film as there is more material to resist a breaking force.  This conclusion is supported by the teachings of Fanfani which recites that thicker films are more suitable for demanding applications like packaging high profile products [0076].  In further support of this conclusion, the Examiner points to Fanfani II which establishes that at the time the instant application was effectively filed, it was understood in the art of packaging films (and more specifically vacuum skin packaging films) the layers of the film provide the necessary thickness and improve the mechanical properties of the film include puncture resistance [0065].  Taken together, the logical deduction and general understanding of one ordinary skill of the art would lead an artisan to increase or decrease the thickness of the film disclosed by Fanfani through routine experimentation in order to arrive a desired level of implosion resistance.  Varying the thickness of the film of the packaging product of Fanfani through routine experimentation would have produced a packaged product that is the same as that claimed (see MPEP 2144.05 II).
Regarding claim 28, Fanfani teaches that the film has a total thickness of from about 25 µm to about 180 µm (i.e. from about 0.98 mils to about 7.09 mils)[0074] which renders obvious the claimed thickness range.
Regarding claim 35, the outer abuse layer of the layer arrangement described above for claim 1 reads on the claimed outer abuse layer. Fanfani teaches forming the outer abuse layer from, inter alia, HDPE [0053] which reads on the claimed high density polyethylene.
Regarding claim 37, the bulk layer of the layer arrangement described above for claim 1 reads on the claimed bulk layer.  Fanfani teaches that the bulk layer may be formed from a very low-density polyethylene [0037, 0054] which reads on the claimed ethylene/α-olefin copolymer.
Regarding claim 38, since the cyclic olefin copolymer is not positively recited as being present in any of claims 1, 35, 37, and 38 it is reasonably interpreted as being optional.  As such, the packaged product of Fanfani is interpreted as reading on claim 38.
Regarding claims 47 and 49, Fanfani teaches that the support member may comprise a structural layer formed from polypropylene [0103, 0104, 0108] which reads on the support sheet formed from polypropylene recited in claim 47. Fanfani teaches that the support member may also comprise a gas barrier layer disposed on the structural layer and a heat sealable layer disposed on the gas barrier layer [0108]. The layers of the support member may be adhered to each other via tie layers [0107]. The combination of the gas barrier layer, tie layers, and heat sealable layer reads on the liner film recited in claim 49.
Regarding claim 52, Fanfani teaches that the support member of the disclosed packaged product may be flat or tray-shaped [0112].

Claims 1, 5, 19, 20, 28, 35, 37-39, 47, 49, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Fanfani in view of Rivers et al., US 2009/0208685 (“Rivers”)(previously cited). Fanfani II is relied upon as an evidentiary reference for claim 20. Peacock is relied upon as an evidentiary reference for claim 39. 
Regarding claims 1 and 5, Fanfani discloses a packaged product comprising a product and a vacuum skin package [abstract, 0001, 0021, 0102, 0103, 0111, 0112].  The vacuum skin package comprises a support member and an implosion-resistant packaging film (i.e. an implosion resistant top web) [abstract, 0001, 0021, 0022, 0029, 0051, 0112]. In a preferred embodiment the packaging film has the following layer arrangement [0083]: a/c/f/e/f/c/b. 
Layer “a” is an outer sealing layer which is most preferably formed from a linear low density polyethylene (i.e. an ethylene/α-olefin copolymer) [0037, 0052].  The layers “f” are polyamide layers [0057]. Layer “e” is a barrier layer comprising, inter alia, polyvinylidene chloride [0058]. Layer “b” is an outer abuse layer [0053]. The outer sealing layer “a” may be formed from an ethylene/α-olefin copolymer [0052] which reads on the ethylene/α-olefin copolymer recited in claim 1. The layers “c” are bulk layers which may collectively comprise from 30 to 80% of the total thickness of the film [0056] and may be formed from a very low-density polyethylene resin (i.e. an ethylene/α-olefin)[0037, 0054]. As such, even without considering the density of the composition of each of the layers, it is evident that the disclosure of Fanfani encompasses films in which the amount of ethylene/α-olefin in the film overlaps or encompasses, and therefore renders obvious, the range of amounts recited in claim 1 (see MPEP 2144.05).
Fanfani goes on to teach that the disclosed layer arrangements include all possible combinations which result from introducing from 1 to 6 tie layers [0083] and that tie layers “g” may be directly adhered to both sides of the barrier layer “e” [0070]. As such, Fanfani reasonably teaches the implosion-resistant packaging film may have the following layer arrangement: a/c/f/g/e/g/f/c/b wherein the layers “g” are tie layers which reads on the claimed layer arrangement.  Regarding the tie layers, Fanfani teaches that the layers may be formed from, inter alia, an ethylene/(meth)acrylic acid copolymer [0071] which reads on the ethylene/carboxylic acid copolymer of the claimed tie layers .  
Fanfani teaches forming a package from the film by placing a product onto a support member then placing the product loaded support member into a vacuum chamber [0111].  Subsequently, the disclosed packaging film is draped over the product and welded to the support in a region which is not covered by the product [0102, 0111].  Fanfani goes onto teach that the packaging film substantially conforms to the shape of the product on the support member [0112].  As such, Fanfani reasonably teaches a package comprising a product and a vacuum skin package surrounding the product wherein the vacuum skin package comprises an implosion-resistant top web which conforms to both the upper surface of the product and a portion of the upper surface of a support member as claimed.
Fanfani silent regarding the outer sealing layer comprising a cyclic olefin copolymer (COC) in addition to an ethylene/α-olefin copolymer.
Rivers discloses a sealant layer for packaging films including vacuum skin packaging films [abstract, 0019, 0076, 0097].  The sealant layer is formed from a polymer blend comprising up to 75 wt% of a polyolefin and at least 25 wt% of a COC resin [0007-0009, 0076-0079].   Rivers teaches that when the sealant layer comprises at least 25 wt% of the COC resin the layer exhibits reduced scalping of essential oils, flavor compounds, and antibacterial additives [0002, 0006-0008, 0019, 0020, 0042, 0080, 0102]. 
Fanfani and Rivers are both directed towards films which are suitable for vacuum skin packaging and which comprise a sealing layer composed of a polyolefin. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the outer sealing layer of the packaging film disclosed by Fanfani by incorporating at least 25 wt% of a COC resin as taught by Rivers with the expectation of producing a film having a sealant layer which exhibits reduced scalping of essential oils, flavor compounds, and antibacterial additives from the product packaged within the film. The outer sealing layer of the film of modified Fanfani would have comprised up to 75 wt% of a very low-density polyethylene (i.e. an ethylene/α-olefin) and at least 25 wt% of a COC resin. As such, the outer sealing layer of modified Fanfani would have rendered obvious the member of the top web recited in claims 1 and 5.
Regarding claim 19, Fanfani teaches irradiating the film with electron beam radiation [0099].
Regarding claim 20, Fanfani is silent regarding the film having an average implosion resistance of at least 11.5 mm.  However, the Examiner contends that it logically follows that the strength of a film and therefore is implosion resistance is correlated to the overall thickness of the film as there is more material to resist a breaking force.  This conclusion is supported by the teachings of Fanfani which recites that thicker films are more suitable for demanding applications like packaging high profile products [0076].  In further support of this conclusion, the Examiner points to Fanfani II which establishes that at the time the instant application was effectively filed, it was understood in the art of packaging films (and more specifically vacuum skin packaging films) the layers of the film provide the necessary thickness and improve the mechanical properties of the film include puncture resistance [0065].  Taken together, the logical deduction and general understanding of one ordinary skill of the art would lead an artisan to increase or decrease the thickness of the film disclosed by modified Fanfani through routine experimentation in order to arrive a desired level of implosion resistance.  Varying the thickness of the film of the packaging product of modified Fanfani through routine experimentation would have produced a packaged product that is the same as that claimed (see MPEP 2144.05 II).
Regarding claim 28, Fanfani teaches that the film has a total thickness of from about 25 µm to about 180 µm (i.e. from about 0.98 mils to about 7.09 mils)[0074] which renders obvious the claimed thickness range.
Regarding claim 35, the outer abuse layer of the layer arrangement described above for claim 1 reads on the claimed outer abuse layer. Fanfani teaches forming the outer abuse layer from, inter alia, HDPE [0053] which reads on the claimed high density polyethylene.
Regarding claim 37, the bulk layer of the layer arrangement described above for claim 1 reads on the claimed bulk layer.  Fanfani teaches that the bulk layer may be formed from a very low-density polyethylene [0037, 0054] which reads on the claimed ethylene/α-olefin copolymer.
Regarding claim 38, Rivers teaches that the COC resin may be an ethylene/norbornene copolymer [0035, 0114].
Regarding claim 39, the outer sealing layer of the film of modified Fanfani would have comprised up to 75 wt% of a very low-density polyethylene and at least 25 wt% of COC resin.  Rivers teaches that COC resin may be an ethylene/norbornene copolymer resin having a density of 0.974 g/cm3 [0114 – Resin “K”].  Peacock serves as evidence that very low-density polyethylene resins (VLDPE) have a density ranging from 086 to 0.90 g/cm3 (page 16). As such, taking into consideration the density of the VLDPE and COC resins in the outer sealing layer of the film of modified Fanfani, when the COC resin is present in an amount of 25wt% the density range of the composition of the outer sealing layer ranges from about 0.888 g/cm3 to about 0.919 g/cm3 which renders obvious the claimed range. 
Regarding claims 47 and 49, Fanfani teaches that the support member may comprise a structural layer formed from polypropylene [0103, 0104, 0108] which reads on the support sheet formed from polypropylene recited in claim 47. Fanfani teaches that the support member may also comprise a gas barrier layer disposed on the structural layer and a heat sealable layer disposed on the gas barrier layer [0108]. The layers of the support member may be adhered to each other via tie layers [0107]. The combination of the gas barrier layer, tie layers, and heat sealable layer reads on the liner film recited in claim 49.
Regarding claim 52, Fanfani teaches that the support member of the disclosed packaged product may be flat or tray-shaped [0112].

Claims 50 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Fanfani or Fanfani in view of Rivers as applied to claims 1, 47, and 49 above, and further in view of Siegel et al., US 2006/0286323 (“Siegel”)(previously cited).
Regarding claim 50, as is described above, Fanfani and modified Fanfani teach a packaged product which meets the limitation of claims 1, 47, and 49. Fanfani and modified Fanfani are silent regarding the liner film of the support member comprising each of the claimed layers.
Siegel discloses a tray for vacuum skin packaging wherein the tray comprises a multilayer film laminated to a polypropylene web [0171, 0173].  The multilayer film comprises, in order, a food contacting interior layer (34), a second tie layer (116), a second polyamide layer (38), an EVOH oxygen barrier layer (35), and first polyamide layer (36), and first tie layer (112), and an exterior layer (32) [0171, 0172].  The EVOH oxygen barrier layer reads on the claimed oxygen barrier layer comprising a saponified ethylene/vinyl acetate copolymer.  The food contact interior layer maybe formed from ultra low-density polyethylene [0171] which reads on the claimed seal & food contact layer formed from a polyolefin.  The first adhesive layer may be formed from a very low-density polyethylene [0172] which reads on the claimed bonding layer comprising an ethylene/α-olefin copolymer having a density of 0.88 to 0.91 g/cm3. The first tie layer may be formed from an ethylene/vinyl acetate copolymer [0172] which read on the claimed tie layer comprising an ethylene/vinyl ester copolymer.
Fanfani/modified Fanfani and Siegel are both directed towards vacuum packaging comprising a tray.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the tray taught by Siegel as the tray for the package product of disclosed by Fanfani or modified Fanfani because it was art recognized to be suitable for the purpose (see MPEP 2144.07). The resulting packaging product would have been the same as the packaged product of claim 50.
Regarding claim 53, Siegel teaches forming the tray by thermoforming [0095, 0289]. Siegel also teaches that the trays have sidewalls [0095, 0200].

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Fanfani or Fanfani in view of Rivers as applied to claim 1, and further in view of Rosato et al., Plastics Design Handbook, Springer, New York, 2001  (“Rosato”)(newly cited)(copy provided herewith).
Regarding claim 50, as is described above, Fanfani and modified Fanfani teaches a packaged product which meets the limitation of claim 1. Additionally, Fanfani teach that the disclosed film is formed by extrusion [0095].  Fanfani and modified Fanfani are silent regard the film comprising an ethylene/α-olefin copolymer having a melt index of from 0.5 to 4 dg/min.
Rosato teaches that a typical melt index for plastic resins used in film extrusion is within the range of from 0.5 to 6 (page 450, Table 8-9). 
Fanfani/modified Fanfani and Rosato are both directed towards the use of plastic resin used to form extrusion molded films.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have selected a linear low density polyethylene having a melt index in the range of from 0.5 to 6 dg/min to form the outer sealing layer “a” of the film of Fanfani/modified Fanfani because as it taught by Rosato such a melt index was art recognized to be typical for film extrusion.  The linear low density polyethylene of the outer sealing layer “a” would have rendered obvious the claimed ethylene/α-olefin copolymer.

Allowable Subject Matter
Claim 51 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest applied prior art of record is set forth above.  The closest applied prior art of record does not teach or suggest a packaged product which both meets all the limitations recited in claims 1, 47, and 50 while at the same time the liner film having a thickness of from 1.2 to 2 mils and comprises a second tie layer comprising an ethylene/methyl acrylate copolymer.

Response to Arguments
Applicant's arguments filed 17 May 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1, 5, 19-20, 28, 34-39, 47, 49-54, and 60-61 have been considered but are moot in light of the new grounds of rejection set forth above which were necessitated by the amendments made to claim 1.
On page 13 of the remarks Applicant notes that Fanfani discloses that the at least one polyamide layer f) is adhered to the barrier layer.  Applicant goes on to conclude Fanfani therefore teaches a structure in which that at least one polyamide is adhered to a barrier layer and that such a structure is distinct from the instantly claimed structure where tie layers are adhered to a barrier layer.  The Examiner disagrees with Applicant’s interpretation of the teachings of Fanfani for the following reason.  Regarding the term “adhered” as used throughout the disclosure (including the disclosure of the structure in which that at least one polyamide is adhered to a barrier layer) paragraph 0031 of Fanfani recites the following:

In contrast, as used herein, the word “adhered” when used without the adverb “directly”, broadly refers to the adhesion of a first element to a second element either with or without an adhesive, a tie layer, or any other layer therebetween.  

As such, according to definition of the term “adhered” set forth by Fanfani, the disclosure of at least one polyamide layer f) is adhered to the barrier layer noted by Applicant includes embodiments where a tie layer is disposed between the barrier layer e) and the polyamide layer(s) f). Additionally, Fanfani specifically teaches that the film may include tie layers(s) g) directly adhered to one or both sides of the internal barrier layer e) [0070].  Since tie layers may be directly adhered to both sides of the internal barrier layer e) and since the disclosed film comprises polyamide layers f) adhered to the barrier layer e), Fanfani reasonably teaches an embodiment in which one or more polyamide layers f) are adhered to the barrier layer e) via an intervening tie layer.  For this reason Applicant’s argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782